DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 1, 3–11, 14, 15 and 17–20 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al., US 2017/0225110 in view of Wertz et al., US 2011/0259813.
Claim 16 . 
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Wertz and in further view of Tanaka et al., US 6,818,037.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Wertz and optionally in view of Yu et al., US 2014/0224727.

Claims 1, 3–11, 14, 15, 17–20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al., US 2017/0225110 in view of Wertz et al., US 2011/0259813.
Claim 1 describes a filter media.  The filter media comprise a first layer comprising synthetic fibers.  The first layer has a bottom surface, a top surface and a thickness that extends from the bottom surface to the top surface.  The first layer has a first region comprising a first blend of fibers, a second region that comprises a second blend of fibers that differs from the first blend of fibers, and a transition region.  The fibers from the first region intermingle with fibers from the second region in the transition region.  
 Additionally, the first layer has a density that changes from a maximum density to a minimum density.  The density decreases non-linearly with the thickness from the bottom surface to the top surface.  The change in density between the bottom surface to a dimensional thickness of 0.25 from the bottom surface is less than 20% of the maximum density.  The change in density between a dimensional thickness of 0.5 from the bottom surface to a dimensional thickness of 0.75 from the bottom surface is less than 20% of the maximum density.  The density between the dimensional thickness of 0.5 from the bottom surface to a dimensional thickness of 0.65 from the bottom surface is between 50% and 80% of the maximum density.  
The filter media further comprises a second layer comprising fibers and directly adjacent to the bottom surface of the first layer.
The phrases “a dimensional thickness of 0.25 from the bottom surface,” “a dimensional thickness of 0.5 from the bottom surface to a dimensional thickness of 0.75 from the bottom surface” and “a dimensional thickness of 0.5 from the bottom surface to a dimensional thickness of 0.65 from the bottom surface” are interpreted to mean the distance from the bottom surface determined from a percentage of the thickness from the bottom surface of the filter media.  For instance, if the filter media has a thickness of 10 mm, a dimensional thickness of 0.5 from the bottom surface would be the thickness at 50% of the filter media from the bottom (i.e., 5 mm from the bottom).
Seo discloses an air filter (corresponding to the claimed the “filter media”).  Seo [0009].  The air filter comprises a prefilter layer (the “first layer”) and a main filter (the “second layer”).  Id.   The prefilter and main filter comprise nonwoven synthetic fibers.  Id.  
The prefilter has first layer and a second layer, and a thickness extending from the second prefilter layer to the first prefilter layer.  Seo [0014].  The first prefilter layer corresponds to the “first region.”  Id.  The fibers in the first prefilter layer correspond to the “first blend of fibers.”  Id.  The top of the first prefilter layer corresponds to the “top surface.”  Id.  The second prefilter layer corresponds to the “second region.”  Id.  The fibers in the second prefilter layer correspond to the “second blend of fibers.”  Id.  The bottom of the second prefilter layer corresponds to the “bottom surface.”  Id.  The fibers in the first prefilter layer are different from the fibers in the second prefilter layer, because the fibers in the first layer are designed to collect relatively large dust particles, Id. at [0028].
The prefilter has a density that changes from a maximum density to a minimum density because the first prefilter layer has a lower density than the second prefilter layer.  Seo [0028].  The density decreases non-linearly with the thickness because each layer has a substantially constant density.  Id. at [0027], [0028].  This density configuration is illustrated in [0028] of Seo which states:
Density values may be as follows for respective layers:  first nonwoven synthetic fiber layer of prefilter<second nonwoven synthetic fiber layer of prefilter<bulky layer of main filter<intermediate layer of main filter<compact layer of main filter.  Seo [0028] (emphasis added).

Note also that it would have been obvious for the second prefilter layer to have a higher density than the first prefilter layer.  The first prefilter layer is provided to collect large size dust particles, while the second prefilter layer is provided to collect small size particles. Seo [0028].  The density of a filter layer affects the size of the particle that it is able to capture.  For instance, the density of the compact layer of the main filter is greater than the intermediate layer, which is greater than the bulky layer.  Id. at [0039]–[0043].  However, the bulky layer is provided to capture relatively large particles, the intermediate layer smaller particles and the compact layer even smaller particles.  Id.  Additionally, Seo teaches that the ability of the compact layer to capture small particles is impacted by its density—with the compact layer having decreased performance for particles of 0.1 to 0.5 µm when the density is less than 0.08 g/cm3.  Id. at [0039].  Therefore, because the purpose of the second prefilter layer is to capture smaller particles than the first prefilter layer, and higher density correlates to the ability to 
Therefore, the maximum density of the prefilter is the density of the second prefilter layer because the second prefilter layer has a greater density than the first prefilter layer.  Seo [0028].  
The first and second prefilter layers can each have a thickness of 10 to 35 mm.  Seo [0029].  This means that the thickness of the entire prefilter can be 70 mm.  Seo [0029].  In this situation, a distance from the bottom to 25% above the bottom of the second prefilter layer is from 0 to 17.5 mm.  The second prefilter layer is the only layer within this distance.  This means that there is no change in density from the bottom surface to a dimensional thickness of 0.25 because the density of the second prefilter layer is substantially constant.  As such, the change in density a dimensional thickness of 0.25 from the bottom surface is less than 20% of the maximum density.
Additionally, a distance 50% above the bottom of the second prefilter layer is at 35 mm, which is at the beginning of the first layer.  Seo [0029].  Likewise, the distance at 75% above the bottom of the prefilter is at 52.5 mm which is also within the first prefilter layer.  Id.  This means that there is no change in density from a dimensional thickness of 0.5 to 0.75 from the bottom surface because the density of the first layer is substantially constant.  Therefore, the change in density from a dimensional thickness of 0.5 from the bottom surface to 0.75 from the bottom surface is less than 20% of the maximum density.
A distance between 50% to 65% above the bottom of the prefilter is between 35 to 45.5 mm.  Seo [0029].  This is within the first prefilter layer.  Id.  As noted, the first Id. at [0028].  Seo teaches that the lower density prefilter layer has a density between 0.01 to 0.03 g/cm3 while the higher density prefilter layer has a density between 0.03 to 0.5 g/cm3.  Id. at [0028].  As such, it would have been obvious for the first prefilter layer to have a density between 0.01 to 0.03 g/cm3 with the second prefilter layer having a density between 0.03 to 0.5 g/cm3.  The density of the second prefilter layer is the maximum density.  Therefore, the density of the first prefilter layer ranges from 2% to 100% of the density of this maximum density, which overlaps with the claimed range of between 50% and 80% of the maximum density, establishing a prima facie case of obviousness.  MPEP 2144.05(I).

    PNG
    media_image1.png
    705
    907
    media_image1.png
    Greyscale

The main filter is directly adjacent to the bottom surface prefilter (i.e., the bottom surface of the second prefilter layer), as seen in Fig. 4.  Additionally, it would have been obvious for first prefilter layer to be upstream of the second prefilter layer because the first prefilter layer is provided to collect large-size dust while the second prefilter layer is 

    PNG
    media_image2.png
    620
    1286
    media_image2.png
    Greyscale

Seo differs from claim 1 because it does not disclose that the prefilter comprises a transition region, where fibers of the first prefilter layer intermingle with fibers from the second prefilter layer.
 But the first and second layers are positioned in series to create a gradient across the prefilter.  Seo [0028].
In the analogous art of air filtration, Wertz discloses a filter media used to remove dust from air.  Wertz [0002].  The filter media comprises a first layer 20 comprising an open phase 22 and a tight phase 24, positioned in series to create a gradient across the filter.  Id. at [0020].  The first layer 20 may be manufactured either by laminating the two phases together or by forming the two phases simultaneously.  Id. at [0024].  When the two phases are formed simultaneously, an interface layer is produced between the two Id. at [0069].
Wertz’s method is beneficial, because it produces a filter material without macroscopic phase separation between the two phases.  See Wertz [0074].  It would have been obvious to manufacture Seo’s prefilter using Wertz’s method to provide this benefit.  It also would have been obvious for Seo’s prefilter layer to be constructed using Wertz’s method to manufacture Seo’s prefilter, because this was understood at the time of filing as a conventional method for manufacturing a gradient filter.  With this modification, a transition layer, comprising fibers from the first and second prefilter layers, would be generated between the two layers of Seo’s prefilter.  
As noted above, the fibers in the first layer of Seo’s prefilter are interpreted as the “first blend of fibers” while the fibers in the second prefilter layer are the “second blend of fibers.”
Alternatively, however, it would have been obvious to use the fibers described in Wertz as the fibers in each of Seo’s prefilter layer.  More specifically, Wertz’s open phase 22 comprises a blend of a first plurality of fibers and a second plurality of fibers, while the tight phase 24 comprises a blend of a third plurality of fibers and a fourth plurality of fibers.  Wertz [0029], [0041].  The blend of the first/second fibers is different from the blend of the third/fourth fibers.  Id.  This fiber construction is beneficial because it allows a user to adjust the characteristics of the phases 22, 24, as desired.  Id. at [0038].  
It would have been obvious for Seo’s first prefilter layer comprise a mixture of a first plurality of fibers and a second plurality of fibers, with the second prefilter layer See MPEP 2144.07.  With this modification, the first and second pluralities of fibers in Seo’s first prefilter layer would correspond to the “first blend of fibers” while the third and fourth pluralities of fibers in the second prefilter layer would correspond to the “second blend of fibers.”
Claim 3 requires that for the filter media of claim 1, the change in density between the bottom surface to a dimensional thickness of 0.35 from the bottom surface is less than 12% of the maximum density.  
In the situation where each of Seo’s first and second prefilter layers has a thickness of 35 mm, a distance that from the bottom surface to 35% from the bottom surface of the prefilter is from 0 to 24.5 mm from the bottom of the second prefilter layer.  This means that there is no change in density from the bottom surface of the prefilter to a dimensional thickness of 0.25 from the bottom surface.  Seo [0029].
Claim 4 requires for the filter media of claim 1, the density between a dimensional thickness of 0.5 from the bottom surface to a dimensional thickness of 0.75 from the bottom surface is between 65% and 75% of the maximum density.
When Seo’s prefilter has a thickness of 70 mm, the distance from 50% of the thickness from the bottom surface to to 75% of the thickness is from 35 to 52.5 mm.  The first prefilter layer is the only layer included within this distance because the first prefilter layer is 35 mm thick, and begins at 35 mm from the bottom surface of the Id. at [0028].  As such, the density between a dimensional thicknesses of 0.5 from the bottom surface to a dimensional thickness of 0.75 from the bottom surface is from 2% to 96% of the maximum density, which overlaps with the claimed range establishing a prima facie case of obviousness.  MPEP 2144.05(I).  
Claim 5 requires for the filter media of claim 1, the weight of the synthetic fibers in the first layer comprises at least 90% of the total weight of fibers in the first layer.
Seo teaches this feature because the prefilter is made exclusively of synthetic fibers.  Seo [0027].
Claim 6 requires for the filter media of claim 1, the weight of the synthetic fibers in the filter media comprises at least 90% of the total weight of fibers in the filter media.
Seo teaches this feature because the filter is made exclusively of synthetic fibers.  Seo [0027], [0036].
Claim 7 requires for the filter media of claim 1, the weight of the synthetic fibers in the first layer comprises all of the total weight of fibers in the first layer.  
Seo teaches this feature because the pre-filter is made exclusively of synthetic fibers.  Seo [0027].
Claim 8 requires for the filter media of claim 1, the weight of the synthetic fibers in the filter media comprise all of the total weight of fibers in the filter media.
Seo teaches this feature because the filter is made exclusively of synthetic fibers.  Seo [0027], [0036].
Claim 9 requires for the filter media of claim 1, the change in density between the bottom surface to a dimensional thickness of 0.25 from the bottom surface is less than 15% of the maximum density.
When Seo’s prefilter is 70 mm thick, the distance from the bottom surface of the prefilter to 25% from the bottom is from 0 to 17.5 mm.  Seo [0029].  The second prefilter layer is the only layer within this distance because it is 35 mm thick.  Id.  As such, the density does not change from the bottom surface to 25% from the bottom because the density of the second prefilter layer is substantially constant.  Id. at [0028].  Therefore, the change in density between the bottom surface to a dimensional thickness of 0.25 from the bottom surface is less than 15% of the maximum density.
Claim 10 requires for the filter media of claim 1, the change in density between the bottom surface to a dimensional thickness of 0.35 from the bottom surface is less than 15% of the maximum density.
When Seo’s prefilter is 70 mm thick, the distance from the bottom surface of the prefilter to 35% from the bottom is from 0 to 24.5 mm.  Seo [0029].  The second prefilter layer is the only layer within this distance because it is 35 mm thick.  Id.  As such, the density does not change from the bottom surface to 35% from the bottom because the density of the second prefilter layer is substantially constant.  Id. at [0028].  Therefore, the change in density between the bottom surface to a dimensional thickness of 0.35 from the bottom surface is less than 15% of the maximum density.
Claim 11 
When Seo’s prefilter is 70 mm thick, the distance from 50% from the bottom surface to 75% is from 35 to 52.5 mm.  Seo [0029].  The first prefilter layer is the only layer within this distance because it is 35 mm thick, and begins at 35 mm from the bottom surface.  As such, the density does not change from the 50% from the bottom surface to 75% from the bottom because the density of the first prefilter layer is substantially constant.  Id. at [0028].  Therefore, the change in density between a dimensional thickness of 0.5 from the bottom surface to 0.75 from the bottom surface is less than 15% of the maximum density.
Claim 14 requires for the filter media of claim 12, the second region extends from the bottom surface to at least a dimensional thickness of 0.25 from the bottom surface.
Seo teaches this feature because the second prefilter layer includes the bottom surface, and extends to 50% of the thickness of the prefilter.  Seo [0029].
Claim 15 requires for the filter media of claim 12, the first region extends from at least a dimensional thickness of 0.5 from the bottom surface to at least a dimensional thickness of 0.75 from the bottom surface.  
Seo teaches this feature because the first prefilter layer extends from 50% of the thickness of the prefilter to the to surface.  Seo [0029].
Claim 17 requires for the filter media of claim 1, the density changes with thickness following a two-step density curve from the bottom surface to the top surface.
Seo teaches this feature because the density has a step change moving from the second prefilter layer to the first prefilter layer.  Seo [0027], [0028].
Claim 18 
Seo teaches this feature because the prefilter corresponds to the “first layer” while the main filter corresponds to the “second layer.”  Seo [0009].
Claim 19 requires for the filter media of claim 1, the first layer is configured to capture greater than 70% of the dust captured by the filter media following a dust holding capacity test.
This limitation fails to patentably distinguish over the prior art because it describes the manner of operating the device rather than its structure.  MPEP 2114(II).
Claim 20 requires for the filter media of claim 1, the second layer comprises multiple layers.
Seo teaches this feature because its main filter comprises three layers.  Seo [0009].
Claim 22 requires for the filter media of claim 1, the first layer comprises a wet-laid layer.
Wertz’s manufacturing method is a continuous wet laid process.  Wertz [0069].  Therefore, when Seo’s prefilter is manufactured using Wertz’s process, the prefilter would be a wet laid layer.

Claim 16 is rejected under 35 U.S.C. 103 as being obvious over Seo et al., US 2017/0225110 in view of Wertz et al., US 2011/0259813 and in further view of Ballard et al., US 2013/0197664. 
Claim 16 requires for the filter media of claim 12, the second region comprises fibers having an average diameter less than an average diameter in the first region.
While Seo teaches that the density of the first prefilter layer is less than the second prefilter layer (Seo [0028]) it does not teach the second prefilter layer having 
Additionally, Ballard teaches, for a filter with a gradient density, a region with less density (“less compacting”) has larger diameter fibers compared with a region with higher density.  Ballard [0146].  In Seo, the first prefilter layer (the “first region”) has less density compared to the second prefilter layer (the “second region”). Seo [0039], [0041].  Therefore, it would have been obvious for the fibers in the second prefilter layer to have an average diameter less than the average diameter of the fibers in the first prefilter layer.  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al., US 2017/0225110 in view of Wertz et al., US 2011/0259813 and in further view of Tanaka et al., US 6,818,037.
Claim 21 requires for the filter media of claim 1, the second layer comprises a meltblown layer.  
Seo does not explicitly teach the main filter comprising a meltblown layer.  But the main filter is a nonwoven material used to filter air.  Seo [0009].  The main filter comprises a plurality of layers with different densities.  Id. at [0028].  In the air filter arts, Id. at col. 4, ll. 42–68.  Therefore, because meltblowing is a known techniques used to manufacture air filter layers having different densities, it would have been obvious to use meltblowing to manufacture the multiple filter layers in Seo’s main filter.  

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al., US 2017/0225110 in view of Wertz et al., US 2011/0259813 and optionally in view of Yu et al., US 2014/0224727.
Claim 23 describes a hydraulic filter element comprising the filter media according to claim 1.  
Seo’s filter material is used in a filter element.  Seo [0009].  The limitation describing the claimed filter element as being “hydraulic” fails to patentably distinguish over Seo, because this limitation describes the intended use of the filter element, rather than its structure.  See MPEP 2114(II).
Alternatively, it would have been obvious to use Seo’s filter material in a filter element used to filter hydraulic fluid.  More specifically, Seo’s filter material is used for air filtration. Seo [0009].  Yu teaches that filter materials used for air filtration can also be used for other applications, such as to filter hydraulic fluid.  Yu [0003].  Therefore, it would have been obvious to use Seo’s filter material in a hydraulic filter element, depending on the desired application for this material.

Claim Rejections - 35 USC § 103
The claims are rejected as follows:
Claims 1, 3–11, 14, 15, 17–20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al., US 2017/0225110 in view of Wertz et al., US 2011/0259813 in further view of Gao et al., US 2014/0366732 and in further view of Suzuki et al., US 2010/0251680.  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Wertz in view of Gao in view of Suzuki and in further view Ballard et al., US 2013/0197664.  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Wertz in view of Gao in view of Suzuki and in further view of Tanaka et al., US 6,818,037.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Wertz in view of Gao in view of Suzuki and optionally in view of Yu et al., US 2014/0224727.

Claims 1, 3–11, 14, 15, 17–20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al., US 2017/0225110 in view of Wertz et al., US 2011/0259813 in further view of Gao et al., US 2014/0366732 and in further view of Suzuki et al., US 2010/0251680.  
Regarding claim 1, Seo discloses an air filter (the “filter media”).  Seo [0009].  The air filter comprises a main filter layer (the “first layer”).  The main filter comprises three layers—a compact layer, an intermediate layer, and a bulky layer.  Id. at Fig. 3, [0028].  The compact layer corresponds to the “first region” and the fibers in this layer Id.  The intermediate layer corresponds to the “second region” and the fibers in this layer correspond to the “second blend of fibers.”  Id.
The bottom surface of the compact layer is the “bottom surface” of the first layer and the top surface of the bulky layer is the “top surface” of the first layer.  Id.  The main filter has a thickness between the bottom surface and the top surface.  Id. at Fig. 3.  The density of the main filter decreases from the bulky layer to the compact layer.  Id. at [0028].  Therefore, the density of the main filter changes from a maximum density (the density of the compact layer) to a minimum density (the density of the bulky layer).  Id.  The density of each of the bulky, intermediate, and compact layers is substantially constant.  Id. at [0039], [0041], [0043].  Therefore, the density decreases non-linearly with thickness from the bottom surface of the compact layer to the top surface of the bulky layer, because there is a step change in density at each layer.  Id.  
The main filter can have a thickness of 5.5 mm because the compact layer has a thickness of 0.3 to 1.5 mm, the intermediate layer has a thickness between 0.5 to 1.5 mm and the bulky layer has a thickness between 1 to 2.5 mm.  Sep [0039], [0041], [0043].
With the main filter having a thickness of 5.5 mm, a dimensional thickness from the bottom surface to 25% from the bottom surface would be from 0 to 1.375 mm, which is within the compact layer.  Because the density of this layer is substantially constant, there would be no change in the density between the bottom and a dimensional thickness of 0.25 from the bottom.  As such the change in density over this range is less than 20% of the maximum density.  
Additionally, the distance from 50% from the bottom surface to 75% is 2.75 to 4.125 mm.  This distance extends from the intermediate layer to the bulky layer.  The intermediate layer has a density between 0.04 to 0.1 g/cm3 while the bulky layer has a density between 0.02 to 0.07g/cm3. Seo [0041], [0043].  Therefore, the density of the bulky layer ranges from 20% to 175% of the density of the intermediate layer.  As such, the change in density moving between these layers can be less than 20% of the maximum density, as required by the claim.  
Additionally, because the thickness of the compact, intermediate and bulky layers ranges from 0.3 to 1.5 mm, 0.5 to 1.5 mm and 1 to 2.5 mm, respectively, it would have been obvious for the distance between 50% from the bottom surface of the compact layer to 75% from the bottom surface to only be within one of the intermediate or bulky layers.  In which case, the density would not change moving from 50% from the bottom to 75% from the bottom.  As such, the change in density between a dimensional thickness of 0.5 from the bottom surface to a dimensional thickness of 0.75 from the bottom surface would be less than 20% of the maximum density.
Furthermore, the distance from 50% to 65% from the bottom of the main filter is from 2.75 to 3.75 mm from the bottom surface.  The intermediate and bulky layers are included within this distance.  The density of the intermediate layer ranges from 0.04 to 0.1 g/cm3 while the density of the bulky layer ranges from 0.02 to 0.07 g/cm3.  Seo [0041], [0043].  The density of the compact layer (i.e., the maximum density) ranges from 0.08 to 0.15 g/cm3.  Id. at [0039].  Therefore, the density of the intermediate layer is between about 26 to 125% of the compact layer, while the density of the bulky layer is between about 13 to 88% of the compact layer.  As such, the density between a prima facie case of obviousness.  MPEP 2145.01(I).


    PNG
    media_image3.png
    667
    1340
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    593
    1001
    media_image4.png
    Greyscale


Seo differs from claim 1 because it fails to disclose a transition region between the compact layer and the intermediate layer.
Seo also differs from claim 1 because it does not disclose a second layer comprising fibers directly adjacent to the bottom surface of the compact layer of the main filter, as required by the claim.  
Regarding the first issue, in Seo, the three layers of the main filter form a gradient.  As such, Wertz discloses a filter media used to remove dust from air.  Wertz [0002].  The filter media comprises a first layer 20 comprising a first phase 22 and a second phase 24, positioned in series to create a gradient across the filter.  Id. at [0020].  The first layer 20 is manufactured by forming the two or more of the phases simultaneously.  Id. at [0024].  When the phases are formed simultaneously, an interface layer is produced between the two adjacent phases where a portion of the fibers from each phase intermingle with one another.  Id. at [0069].
Wertz’s method is beneficial, because it produces a filter material without macroscopic phase separation between the two phases.  See Wertz [0074].  It would have been obvious to manufacture Seo’s main filter using Wertz’s method to provide this benefit.  With this modification, a transition layer, comprising fibers from compact layer and the intermediate layer, would be generated between the compact layer and the intermediate layer.  
Regarding the second issue, Gao teaches that it is beneficial to provide a support layer 22 directly adjacent downstream of a main filter layer 20 to allow the filter media to be pleatable.  Gao Fig. 2, [0046].  The support layer 22 comprises fibers.  Id. at [0011].  A person of ordinary skill in the art would understand that pleating a filter is beneficial because pleating increases filtration area.  Suzuki [0024].  Therefore it would have been 
As noted above, the fibers in Seo’s compact layer are interpreted as the “first blend of fibers” while the fibers in the intermediate layer are the “second blend of fibers.”
Alternatively, however, it would have been obvious to use the fibers described in Wertz as the fibers in each of the layers in Seo’s main filter.  More specifically, Wertz’s first phase 22 comprises a blend of a first plurality of fibers and a second plurality of fibers, while the second phase 24 comprises a blend of a third plurality of fibers and a fourth plurality of fibers.  Wertz [0029], [0041].  The blend of the first/second fibers is different from the blend of the third/fourth fibers.  Id.  This fiber construction is beneficial because it allows a user to adjust the characteristics of the phases 22, 24, as desired.  Id. at [0038].  
It would have been obvious for Seo’s compact layer to comprise a mixture of a first plurality of fibers and a second plurality of fibers, with the intermediate layer comprising a mixture of a third plurality of fibers and a fourth plurality of fibers, to allow a user to adjust the characteristics of each layer as desired.  It also would have been obvious to modify Seo in this manner because the selection of a known material based on the suitability of its intended use is within the ambit of a person of ordinary skill in the art.  See 
Claim 3 requires for the filter media of claim 1, the change in density between the bottom surface to a dimensional thickness of 0.35 from the bottom surface is less than 12% of the maximum density.  
When the thickness of Seo’s main filter is 5.5 mm, the distance from the bottom of the compact layer to 35% from the bottom would extend from 0 to 1.925 inches of the thickness of the main filter.  Seo [0039]–[0043]. This range includes the compact layer and the intermediate layer.  The compact layer has a density ranging from 0.08 to 0.15 g/cm3.  Seo [0039].  This is the maximum density of the main filter.  The intermediate layer has a density ranging from 0.04 to 0.1 g/cm3.  Id. at [0041].  Therefore, the density of the intermediate layer is 27% to 125% of the maximum density.  Therefore, there can be less than a 12% change in density moving from 0 to 1.925 inches from the bottom, as required by the claim.
Claim 4 requires for the filter media of claim 1, the density between a dimensional thickness of 0.5 from the bottom surface to a dimensional thickness of 0.75 from the bottom surface is between 65% and 75% of the maximum density.
When the thickness of Seo’s main filter is 5.5 mm, the distance from 50% of the main filter from the bottom to 75% extends from 2.75 to 4.125 mm.  This distance includes the intermediate layer and the bulky layer.  The density of the intermediate layer is from 0.04 to 0.1 g/cm3 and the density of the bulky layer is 0.02 to 0.07 g/cm3.  Seo [0041], [0043].  The density of the compact layer (i.e., the maximum density) is 0.08 to 0.15 g/cm3.  Therefore, is the density of the intermediate layer is between about 26 to 125% of the compact layer, while the density of the bulky layer is between about 13 to 88% of the compact layer.  As such, the density between 2.75 to 4.125 mm from the 
Claim 5 requires for the filter media of claim 1, the weight of the synthetic fibers in the first layer comprises at least 90% of the total weight of fibers in the first layer.
Seo teaches this feature because its main filter is made exclusively of synthetic fibers.  Seo [0036].
Claim 6 requires for the filter media of claim 1, the weight of the synthetic fibers in the filter media comprises at least 90% of the total weight of fibers in the filter media.
Seo teaches this feature because the air filter is made exclusively of synthetic fibers.  Seo [0027], [0036].
Claim 7 requires for the filter media of claim 1, the weight of the synthetic fibers in the first layer comprises all of the total weight of fibers in the first layer.
Seo teaches this feature because its main filter is made exclusively of synthetic fibers.  Seo [0036].
Claim 8 requires for the filter media of claim 1, the weight of the synthetic fibers in the filter media comprises all of the weight of fibers in the filter media.
Seo teaches this feature because the air filter is made exclusively of synthetic fibers.  Seo [0027], [0036].
Claim 9 requires for the filter media of claim 1, the change in density between the bottom surface to a dimensional thickness of 0.25 from the bottom surface is less than 15% of the maximum density.
When the thickness of Seo’s main filter is 5.5 mm, the distance from the bottom of the main filter from the bottom to 25% extends from 0 to 1.375 mm.  Seo [0039]–Id.  Therefore, the change in density over this distance is less than 15% of the maximum density as required by the claim.
Claim 10 requires for the filter media of claim 1, the change in density between the bottom surface to a dimensional thickness of 0.35 from the bottom surface is less than 15% of the maximum density.  
When the thickness of Seo’s main filter is 5.5 mm, the distance from the bottom of the main filter from the bottom to 35% extends from 0 to 1.925 mm.  This distance includes the compact layer and the intermediate layer.  The compact layer has a density ranging from 0.08 to 0.15 g/cm3.  Seo [0039].  This is the maximum density of the main filter.  The intermediate layer has a density ranging from 0.04 to 0.1 g/cm3.  Id. at [0041].  Therefore, the density of the intermediate layer is 27% to 125% of the maximum density.  Therefore, there can be less than a 15% change in density moving from 0 to 1.925 inches from the bottom, as required by the claim.
Claim 11 requires for the filter media of claim 1, the change in density between a dimensional thickness of 0.5 from the bottom surface to 0.75 from the bottom surface is less than 15% of the maximum density.  
When the thickness of Seo’s main filter is 5.5 mm, the distance from 50% of the main filter from the bottom to 75% extends from 2.75 to 4.125 mm.  This distance includes the intermediate layer and the bulky layer.  The density of the intermediate layer is from 0.04 to 0.1 g/cm3 and the density of the bulky layer is 0.02 to 0.07 g/cm3.  Seo [0041], [0043].  The density of the compact layer (i.e., the maximum density) is 0.08 to 0.15 g/cm3.  Therefore, is the density of the intermediate layer is between about 26 to 
Claim 14 requires for the filter media of claim 12, the second region extends from the bottom surface to at least a dimensional thickness of 0.25 from the bottom surface.
When Seo’s main filter has a thickness of 5.5 mm, the compact layer extends from the bottom surface of the main filter to a dimensional thickness of about 0.28 because the compact layer is 1.5 mm thick.  Seo [0039].    
Claim 15 requires for the filter media of claim 12, the first region extends from at least a dimensional thickness of 0.5 from the bottom surface to at least a dimensional thickness of 0.75 from the bottom surface.
When Seo’s main filter has a thickness of 5.5 mm, the intermediate layer extends from a dimensional thickness of 0.27 to 0.55 because it extends from 1.5 to 3.0 mm.  Seo [0041].  The range of 0.27 to 0.55 overlaps with the claimed range establishing a prima facie case of obviousness.
Claim 17 requires for the filter media of claim 1, the density changes with the thickness following a two-step density curve from the bottom surface to the top surface.
In Seo, the density changes following a two-step density curve from the bottom to the top because there is a first step change moving from the compact layer to the intermediate layer, and another step change moving from the intermediate layer to the bulky layer.  Seo [0039]–[0043].
Claim 18 requires for the filter media of claim 1, the first layer is a pre-filter and the second layer is a main filter.
The limitations of this claim fail to patentably distinguish over the prior art because they describe the intended use rather than the structure of the apparatus.  MPEP 2114(II).
Claim 19 requires for the filter media of claim 1, the first layer is configured to capture greater than 70% of the dust captured by the filter media following a dust holding capacity test.
Because Seo’s “first layer” is the main filter while the “second layer” is the prefilter, it would have been obvious for the first layer to capture at least 70% of the dust captured by the filter media.  Seo [0009].
Claim 20 requires for the filter media of claim 1, the second layer includes multiple layers.
Seo teaches this feature because its prefilter includes two layers.  Seo [0014].
Claim 22 requires for the filter media of claim 1, the first layer comprises a wet-laid layer.
Wertz’s manufacturing method is a continuous wet laid process.  Wertz [0069].  Therefore, when Seo’s main filter is manufactured using Wertz’s process, the main filter would be a wet laid layer.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al., US 2017/0225110 in view of Wertz et al., US 2011/0259813 in view of Gao et al., US 2014/0366732 in view of Suzuki et al., US 2010/0251680 and in further view Ballard et al., US 2013/0197664.  
Claim 16 requires for the filter media of claim 12, the second region comprises fibers having an average fiber diameter less than an average fiber diameter of fibers in the first region.
Seo teaches this feature because it states that the average diameters of the intermediate layer may be larger than the compact layer.  Seo [0042].
Additionally, Ballard teaches, for a filter with a gradient density, a region with less density (“less compacting”) has larger diameter fibers and thus larger pore size compared with a region with higher density.  Ballard [0146].  In Seo, the intermediate layer (the “first region”) has less density and larger pore size compared to the compact layer (the “second region”). Seo [0039], [0041].  Therefore, it would have been obvious for the fibers in the compact layer to have an average diameter less than the average diameter of the fibers in the intermediate layer.  

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al., US 2017/0225110 in view of Wertz et al., US 2011/0259813 in view of Gao et al., US 2014/0366732 in view of Suzuki et al., US 2010/0251680 and in view of Tanaka et al., US 6,818,037.
Claim 21 requires for the filter media of claim 1, the second layer comprises a meltblown layer.  
Seo does not explicitly teach the prefilter comprises a meltblown layer.  But the prefilter is a nonwoven materials used to filter air.  Seo [0009].  The prefilter comprises a plurality of layers with different densities.  Id. at [0028].  In the air filter arts, Tanaka teaches that a variety of non-woven techniques can be used to manufacture nonwoven fabric used to filter air.  These techniques includes wet forming, dry forming, spun-Id. at col. 4, ll. 42–68.  Therefore, because meltblowing is a known technique used to manufacture air filter layers having different densities, it would have been obvious to use meltblowing to manufacture the multiple filter layers in Seo’s prefilter.  

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al., US 2017/0225110 in view of Wertz et al., US 2011/0259813 in view of Gao et al., US 2014/0366732 in view of Suzuki et al., US 2010/0251680 and optionally in view of Yu et al., US 2014/0224727.
Claim 23 describes a hydraulic filter element comprising the filter media according to claim 1.  
Seo’s filter material is used in a filter element.  Seo [0009].  The limitation describing the claimed filter element as being “hydraulic” fails to patentably distinguish over Seo, because this limitation describes the intended use of the filter element, rather than its structure.  See MPEP 2114(II).
Alternatively, it would have been obvious to use Seo’s filter material in a filter element used to filter hydraulic fluid.  More specifically, Seo’s filter material is used for air filtration. Seo [0009].  Yu teaches that filter materials used for air filtration can also be used for other applications, such as to filter hydraulic fluid.  Yu [0003].  Therefore, it would have been obvious to use Seo’s filter material in a hydraulic filter element, depending on the desired application for this material.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776